Case 5:18-cr-00258-EJD Document 800-2 Filed 05/27/21 Page 1 of 7




        Exhibit 2
5/23/2021              Case 5:18-cr-00258-EJD      Document
                                          The Inventor: Out for Blood800-2       Filed| Documentaries
                                                                      in Silicon Valley 05/27/21 | Page
                                                                                                      HBO 2 of 7

                               SERIES         MOVIES          DOCS          PODCASTS   FREE EPISODES               GET HBO




         ABOUT           ALL DOCUMENTARIES




                 02:08
                 Watch the Trailer


                                                                2019 EMMY NOMINEE



                The Inventor: Out for Blood in Silicon Valley
                                                     TV-14 | 1 HR 59 MIN | 2019 | 5.1 | HD


                                                                         STREAM




   Academy Award winner Alex Gibney (Enron: The Smartest Guys in the Room, HBO’s Emmy-winning

   Going Clear: Scientology and the Prison of Belief) directs a documentary investigating the rise and fall
   of Theranos, the one-time multibillion-dollar healthcare company founded by Elizabeth Holmes.

   Read More



                                                          Follow HBO Docs on
https://www.hbo.com/documentaries/the-inventor-out-for-blood-in-silicon-valley                                               1/6
5/23/2021              Case 5:18-cr-00258-EJD      Document
                                          The Inventor: Out for Blood800-2       Filed| Documentaries
                                                                      in Silicon Valley 05/27/21 | Page
                                                                                                      HBO 3 of 7
                                                          Follow HBO Docs on




                                                                                                                   CLIP 1:30




                            ‘You wanted it to be true, so badly.’
         Whistleblower Tyler Schultz discusses his time at Theranos, and Elizabeth Holmes' ability to
                                    motivate confidence in her product.

                                                                           WATCH




https://www.hbo.com/documentaries/the-inventor-out-for-blood-in-silicon-valley                                                 2/6
5/23/2021              Case 5:18-cr-00258-EJD      Document
                                          The Inventor: Out for Blood800-2       Filed| Documentaries
                                                                      in Silicon Valley 05/27/21 | Page
                                                                                                      HBO 4 of 7




                                                                                                                   VIDEO 2:48




                                                 The Theranos Effect
       Director Alex Gibney and whistleblowers Tyler Shultz and Erika Cheung explain how the culture
                             of Silicon Valley passively enabled Theranos' fraud.

                                                                           WATCH




                   “This story is a classic example of truth is more dramatic than
                    fiction. The characters are at once larger-than-life and real.”
                                                             — DIRECTOR ALEX GIBNEY




https://www.hbo.com/documentaries/the-inventor-out-for-blood-in-silicon-valley                                                  3/6
5/23/2021              Case 5:18-cr-00258-EJD      Document
                                          The Inventor: Out for Blood800-2       Filed| Documentaries
                                                                      in Silicon Valley 05/27/21 | Page
                                                                                                      HBO 5 of 7




                                                                   SUNDANCE 2019

                     Alex Gibney Unpacks the Culture of Secrecy at Theranos


https://www.hbo.com/documentaries/the-inventor-out-for-blood-in-silicon-valley                                     4/6
5/23/2021              Case 5:18-cr-00258-EJD      Document
                                          The Inventor: Out for Blood800-2       Filed| Documentaries
                                                                      in Silicon Valley 05/27/21 | Page
                                                                                                      HBO 6 of 7
            The Academy Award-winning director explained how Theranos CEO Elizabeth Holmes set
                 out to change the world — and ended up committing a massive medical fraud.

                                                                     READ MORE




                                More Documentaries to Explore




        San Francisco 2.0                                              Swiped: Hooking Up in the                   The Truth
                                                                       Digital Age                                 Robots




                                           Get HBO Max at No Additional Cost

         If you’re a current HBO subscriber, you might already have access to HBO Max — all of HBO plus
                      even more blockbuster movies, must-see series, and new Max Originals.

                                                                     LEARN MORE




https://www.hbo.com/documentaries/the-inventor-out-for-blood-in-silicon-valley                                             5/6
5/23/2021              Case 5:18-cr-00258-EJD      Document
                                          The Inventor: Out for Blood800-2       Filed| Documentaries
                                                                      in Silicon Valley 05/27/21 | Page
                                                                                                      HBO 7 of 7
                                                                 FOLLOW HBO




            ABOUT              WAYS TO GET                 HELP     SHOP       CAREERS                     HBO INSPIRES
                                                           LOOKING FOR HBO GO?


                                                  © 2021 Home Box Office, Inc. All Rights Reserved.
                                                     This website may contain mature content.



                 PRIVACY POLICY              TERMS            AD CHOICES          DO NOT SELL MY PERSONAL INFORMATION




https://www.hbo.com/documentaries/the-inventor-out-for-blood-in-silicon-valley                                            6/6
